DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4, 6, 8-11, 13-16, and 18-20 were modified, claims 5 and 17 were cancelled, and new claims 21-22 were added in an amendment filed on August 26, 2022.
Claims 1-4, 6-16, and 18-22 are pending and are rejected under 35 U.S.C. § 101 and 35 U.S.C. § 103.
Claims 6 and 9 are objected to due to minor informalities.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
Claims 1, 13, and 20 were rejected in the previous Office action (Non-Final Rejection, mailed April 26, 2022) under 35 U.S.C. § 112(a) (or 35 U.S.C. § 112 (pre-AIA ), first paragraph) as failing to comply with the written description requirement. The claims contained subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 13, and 20 were also rejected in the previous Office action under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The subject matter in question pertained to a limitation reciting “an activation of the memory device to operate in a respective state in accordance with the predicted non-failure” in response to a prediction of non-failure.  In the August 26, 2022, amendment, the claims were modified to remove this limitation.  Accordingly, the rejections are withdrawn.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities:
Claim 6, as amended, contains the limitation “wherein the prediction is further based on on a condition that the voltage data exceeds a threshold voltage as defined in the predefined data.”  There appears to be a typographical error and, based on similar limitations in claim 18, the limitation should read “wherein the prediction is further based on a condition that the voltage data exceeds a threshold voltage as defined in the predefined data.”  
Claim 9, as amended, contains the limitation “[t]he method of claim 1, further comprising logging the sensor data for a device include in the memory device that is predicted to fail based on a condition that the predicted device failure of the memory device.”  The amended claim, as currently written, makes no grammatical sense and is confusing.  It appears that the intent of the claim limitation is the same as previously filed though.  For examination purposes, the previous wording of the limitation (i.e., “[t]he method of claim 1, further comprising logging the sensor data for the device predicted to fail based on a condition that a device failure is predicted”) will be assumed.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-16, and 18-22
Claims 1-4, 6-16, and 18-22, as amended, are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to collecting and analyzing data pertaining to sensor data for a memory device without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-4, 6-12, and 21 describe a method/process, claims 13-16, 18-19, and 22 describe an apparatus, and claim 20 describes a storage medium containing a program, therefore satisfying Step 1 of the analysis. 

Step 2 Analysis for Claims 1-4 and 6
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1, as amended, recites the limitations “performing, by the memory controller, a prediction for the memory device based on the performance data and the sensor data, wherein the prediction indicates either a predicted failure of the memory device or a predicted non-failure of the memory device;” and “responsive to a predicted failure of a memory device, the predicted failure based on sensor data associated with the memory device, performing, by the memory controller communicatively coupled with the memory device and the sensor, a further action for the memory device to remediate the predicted failure of the memory device.”  
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 1, as amended, the limitations for predicting failure/non-failure of the memory device based on sensor and performance data involve performing an evaluation and analysis of collected information.  The limitations for performing a further action for a memory device in response to a predicted failure necessarily and inherently involve making evaluations of the predicted failure and/or sensor data in order to determine the proper remedial action to take.  As such, the identified limitations, as currently written, describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a memory controller).  That is, nothing in the claim elements preclude the steps for determination of a predicted failure and an associated remedial action to perform from practically being performed in the mind.  
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claims 2, 4, 6, and 8 describe analysis associated with the predicted failure and claims 3 and 7 describe the sensor data.  Each of the limitations in these dependent claims is directed to the identified abstract idea and, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, thereby falling within the “Mental Processes” grouping of abstract ideas.  Accordingly, each of these dependent claims recites an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1, as amended, recites the limitations “receiving, by a memory controller, performance data from the memory device;” and “receiving, by the memory controller, sensor data associated with the memory device received from a sensor communicatively coupled with the memory device.”  Claim 21 recites the limitation “receiving, by the memory controller, the performance data m a firmware update for the memory device.”  These limitations describe the collection of data at a high level and in a generic manner.  As such, the limitations represent extra-solution activity and do not integrate the identified abstract idea(s) into a practical application.
Claim 1, as amended, further recites the limitations “…performing, by the memory controller, a further action for the memory device to remediate the predicted failure of the memory device.”
The memory controller, sensor, and memory device cited in the claim are described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  The performance of “a further action for the memory device to remediate the predicted failure of the memory device” is described in a generic manner and, as such, represents insignificant extra-solution activity and does not integrate the identified abstract idea(s) into a practical application.
Claim 1, as amended, also recites the limitation “responsive to the predicted non-failure of the memory device, causing, by the memory controller, the memory device to operate in a respective state in accordance with the predicted non-failure.”  From the context of the specification (see paragraph [0025]), this appears to mean that no remedial action is taken and the memory device operates normally if no failure is predicted.  Since the memory device and memory controller are described at a high level and in a generic manner, this merely describes the normal operation of these devices and does not integrate the identified abstract idea(s) into a practical application.
Claims 2, 4, 6, and 8 describe analysis associated with the predicted failure and claims 3 and 7 describe the sensor data.  Claims 2-4 and 6-8 contain no additional elements which would integrate the identified abstract idea(s) into a practical application.
Claim 9 describes logging sensor data and claims 10-12 specify limitations for performing a remedial action and describe repairs associated with the remedial action.  These limitations are written in a generic manner and, as such, represent insignificant extra-solution activity.
Accordingly, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B: Do the Claims Provide an Inventive Concept?
Claim 1, as amended, recites the limitations “receiving, by a memory controller, performance data from the memory device;” and “receiving, by the memory controller, sensor data associated with the memory device received from a sensor communicatively coupled with the memory device.”  Claim 21 recites the limitation “receiving, by the memory controller, the performance data m a firmware update for the memory device.”  These limitations describe the collection of data at a high level and in a generic manner.  As such, the limitations represent extra-solution activity and do not represent “significantly more” than the judicial exception.
Claim 1, as amended, recites the limitation “…performing, by the memory controller, a further action for the memory device to remediate the predicted failure of the memory device.”
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  In the instant case, the “sensor,” “memory controller,” and “memory device” cited in the claim describe a generic sensor, a generic computer processor, and a generic memory at a high level and do not represent “significantly more” than the judicial exception.  The performance of “a further action for the memory device to remediate the predicted failure of the memory device” is described in a generic manner and, as such, represents insignificant extra-solution activity and does not represent “significantly more” than the judicial exception.
Claim 1, as amended, also recites the limitation “responsive to a predicted non-failure of the memory device, causing, by the memory controller, the memory device to operate in a respective state in accordance with the predicted non-failure.”  As indicated in the Step 2A-Prong 2 analysis above, from the context of the specification (see paragraph [0025]), this appears to mean that no remedial action is taken and the memory device operates normally if no failure is predicted.  Since the memory device and memory controller are described at a high level, this merely describes the normal operation of these devices and does not represent “significantly more” than the judicial exception.  
Therefore, these limitations recite no additional elements that would amount to significantly more than the abstract ideas defined in the claim.
Claims 2-4 and 6-8 contain no additional elements that would amount to significantly more than the abstract ideas defined in the claims.
Claim 9 specifies a limitation for “logging the sensor data for the device predicted to fail based on a condition that a device failure is predicted.”  This limitation is written in a generic manner and is equivalent to storing and retrieving information in memory, which has been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP Section 2106.05(d)(II)(iv)).  Therefore, the limitation recites no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.  
Claims 10-12 specify limitations for performing a remedial action and describe repairs associated with the remedial action.  These limitations are written in a generic manner and, as such, represent insignificant extra-solution activity.  Therefore, the limitations recite no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.

Conclusion
In light of the above, the limitations in claims 1-4 and 6-12, as amended, recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 1-4 and 6-12 are therefore not patent eligible.

Step 2 Analysis for Claims 13-16, 18-19, and 22
	Claims 13-16, 18, and 22, as amended, recite limitations for an apparatus which are similar to the limitations in claims 1-4, 6, and 21, respectively, and are similarly directed to the same abstract ideas as identified above.  Claim 19 contains limitations which are similar to the limitations in claims 7-8.  The Step 2 analysis for claims 13-16, 18-19, and 22 is similar to the analysis for claims 1-4, 6-8, and 21.  Accordingly, claims 13-16, 18-19, and 22 are not patent eligible under 35 U.S.C. § 101 for the same reasons as claims 1-4, 6-8, and 21.

Step 2 Analysis for Claim 20
	Independent claim 20, as amended, recites limitations for a storage medium containing a program which are similar to the limitations in claim 1 and is similarly directed to the same abstract ideas as identified above.  The Step 2 analysis for claim 20 is similar to the analysis for claim 1.  Accordingly, claim 20 is not patent eligible under 35 U.S.C. § 101 for the same reasons as claim 1.

Response to Arguments - Claim Rejections under 35 U.S.C. § 101
Applicant’s arguments (see pages 11-14 of the Remarks, filed on August 26, 2022) with respect to the rejections of the claims under 35 U.S.C. § 101 have been fully considered but are not persuasive.  The Examiner notes that the arguments submitted in the RCE are virtually identical to arguments which were submitted in the amendment filed on October 1, 2021.  These arguments were addressed by the Examiner in the final rejection mailed on December 29, 2021, and the Examiner’s response is still applicable to the currently amended claims.  The Applicant’s arguments and the Examiner’s response are repeated below, with any citations of claim limitations reflecting the currently amended claims.
Applicant presents the following arguments:
Argument #1:  Applicant argues that “[i]n the present case, the human mind alone can not "perform[] a prediction for the memory device based on the performance data and the sensor data," as recited in the amended claims and described in the present application. As a result, the claims are directed to an invention that "could not, as a practical matter, be performed entirely in a human's mind" and, therefore, patent-eligible.”

Regarding Argument #1, the Examiner respectfully disagrees.
Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.  See MPEP 2106.04(a)(2)(III)(A).  The October 2019 Update to the 2019 PEG explained that claims can recite a mental process even if they are performed on a computer, and that claims are evaluated as to whether they describe a concept that can be performed in the human mind being performed on a generic computer, in a computer environment, or merely using a computer as a tool to perform the concept.  The courts have found that a claim directed to collecting and comparing known information can also recite a mental process.  See MPEP 2106.04(a)(2)(III)(A).  
In the instant case, the amended independent claims contain limitations for performing a further action for a memory device in response to a predicted failure based on sensor and performance data.  These limitations involve the evaluation of collected sensor and performance data to determine a predicted failure and, based on the evaluation, determining an associated remedial action to perform.  This corresponds to the abstract idea of analysis of collected information.  The claims are written very broadly and the actions of the memory controller are no different than what a human would do (i.e., evaluate collected sensor and/or performance data and fix a predicted problem or, if no problem is predicted, do nothing and let the memory device continue normal operation) when evaluating a potential failure of the memory device.  As such, the claim limitations, as currently written, describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a memory controller).  Therefore, the claims recite a mental process.

Argument #2:  Applicant argues that the are not directed to an abstract idea and asserts that “[i]n the present case, the claims are directed to "a method for improving reliability of a memory device." To improve the reliability of the memory device, the method includes "performing . . . a prediction for the memory device based on the performance data and the sensor data." Accordingly, the claims are directed to a method of improving the reliability of a memory device by predicting which elements in the memory device are likely to fail based on the performance data and the sensors. Therefore, the claims are not directed to an abstract idea.”

Argument #3:  Applicant argues that “[i]n the present case, the claims are directed to "a method for improving reliability of a memory device." Accordingly, the claims improve the operation of the computer system by improving the reliability of a memory device that is found within the computer system. Therefore, under Step 2A, Prong Two, the present claims are patent-eligible because the elements are integrated into the practical application of securing a computer network by restricting access to a webpage to only users with a limited use token.”

Regarding Arguments #2 and #3, the Examiner respectfully disagrees.
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.  See MPEP 2106.05(a)(II).  As an example, the courts have indicated that accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer may not be sufficient to show an improvement in computer functionality (see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)).  See MPEP 2106.05(a)(I).  As another example, the courts have found that gathering and analyzing information using conventional techniques and displaying the result may not be sufficient to show an improvement to technology (see TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).  See MPEP 2106.05(a)(II)(iii).
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  In the instant case, the “sensor,” “memory controller,” and “memory device” cited in the claims describe a generic sensor, a generic computer processor, and a generic memory at a high level and do not represent “significantly more” than the judicial exception.
The claims are written very broadly and the limitations for obtaining sensor and performance data merely describe collecting data without any specification of details as to how that collection is to be performed.  The prediction of a failure is described at such a high level that no methodology for making a failure prediction is described in the claims other than performing simple comparisons to thresholds.  The determination of actions taken to remediate the predicted failure are also described at a high level and in a generic manner.  There is no indication that the combination of elements solves a particular technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  
In addition, the limitation in the amended independent claims describing “responsive to the predicted non-failure of the memory device, cause the memory device to operate in a respective state in accordance with the predicted non-failure” if no failure is predicted appears, from the context of the specification (see paragraph [0025]), to indicate that normal operation of the memory device is continued.  Merely claiming that normal operation occurs if there is no predicted failure does not represent an improvement in computer functionality or technology.
When considered as a whole and as an ordered combination, the dependent claims do not recite any additional elements that would integrate the identified abstract idea(s) into a practical application or amount to significantly more than the abstract idea(s) defined in their respective independent claim.  
Regarding Applicant’s assertion in Argument #3 that “[t]herefore, under Step 2A, Prong Two, the present claims are patent-eligible because the elements are integrated into the practical application of securing a computer network by restricting access to a webpage to only users with a limited use token,” it is unclear what Applicant is referring to since no such functionality is described in the claims or in the written disclosure.  It is assumed that this is a typographical error.
The claims have been evaluated using the broadest reasonable interpretation of the claim in light of the specification in accordance with the October 2019 Update to the 2019 PEG.  When considered as a whole and as an ordered combination, the claims do not recite any additional elements that would integrate the identified abstract idea(s) into a practical application or amount to significantly more than the identified abstract idea(s).
Accordingly, the rejection of the claims under 35 USC § 101 is deemed to be proper and is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-11, 13-14, and 19-20
Claims 1-2, 7-11, 13-14, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Healy et al. (U.S. Patent Publication No. 2016/0224412) in view of Cher et al. (U.S. Patent Publication No. 2015/0074469).

Claim 1
Regarding claim 1, Healy discloses: 
A method for improving reliability of a memory device, comprising: 
responsive to the predicted failure of the memory device, performing, by the memory controller, a further action for the memory device to remediate the predicted failure of the memory device (Healy: ¶ [0024] (computer system may contain a memory controller and memory which may be communicatively coupled); ¶ [0032] (memory may contain various sensors, such as a temperature sensor, and a failure detection unit); Figure 3; ¶ [0040]-[0043]; ¶ [0052]-[0054] (memory controller may perform repair action if error flag is set)); and 
responsive to the predicted non-failure of the memory device, causing, by the memory controller, the memory device to operate in a respective state in accordance with the predicted non-failure (Healy: Figure 3; ¶ [0040]-[0042] (if error flag is not set and significant new failures are not detected, memory controller continues with normal operation of the memory (DRAM))).

Further regarding claim 1, Healy does not explicitly disclose, but Cher teaches:
receiving, by a memory controller, performance data from the memory device (Cher: ¶ [0032] (Sensors obtain information regarding one or more conditions affecting a performance of the system. For example, in one or more embodiments, the conditions sensed or detected by the sensors include power, temperature and/or aging variations. Other conditions may be sensed or detected. In one or more embodiments, the sensors comprise performance counters for tracking memory access patterns, (i.e., read/write operations). Sensors may be configured to track other suitable memory conditions as well.)); 
receiving, by the memory controller, sensor data associated with the memory device received from a sensor communicatively coupled with the memory device (Cher: ¶ [0032]); and
performing, by the memory controller, a prediction for the memory device based on the performance data and the sensor data, wherein the prediction indicates either a predicted failure of the memory device or a predicted non-failure of the memory device (Cher: Figure 2; ¶ [0028]; ¶ [0032]; ¶ [0039]).

Healy teaches that memory may include sensors, such as a temperature sensor, and comparing temperature to a threshold as part of cryo-attack detection (Healy: ¶ [0032]), but does not explicitly teach using sensor data for predicting failure.  Cher teaches health monitoring using sensors in a memory and predicting failure of the memory by calculating a failure probability and comparing it to a failure probability threshold.  Cher further teaches that conditions sensed or detected by the sensors include power, temperature, and/or aging variations, as well as performance counters for tracking memory access patterns (i.e., read/write operations) and other suitable memory conditions (Cher: Figure 2; ¶ [0028]; ¶ [0032]; ¶ [0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize sensor data containing information relating to various conditions and performance to predict failure, as taught by Cher, in conjunction with the memory failure detection/prediction taught by Healy.  One of ordinary skill in the art would be motivated to do so in order to improve the detection/prediction of possible memory failure by monitoring various conditions in the memory which may contribute to the failure of the memory component.

Claims 2 and 7-11
Regarding claim 2, Healy in view of Cher discloses:
The method of claim 1 wherein the prediction is based on an analysis of the sensor data and a comparison to a predefined data (Healy: Figure 5; ¶ [0052]-[0054] (failure detection unit processes memory information and determine error indicators); Cher: Figure 2; ¶ [0028] (determination of failure probability threshold); ¶ [0032] (sensors obtain information regarding various conditions affecting performance); ¶ [0039] (comparison of failure probability with failure probability threshold to determine imminent or future failure)).

Regarding claim 7, Healy in view of Cher discloses:
The method of claim 2 wherein the sensor data is a number of error correcting code (ECC) events (Healy: ¶ [0029]-[0030] (memory controller alerted when ECC errors detected)).

Regarding claim 8, Healy in view of Cher discloses:
The method of claim 7, wherein the prediction is further based on a condition that the number of ECC events exceeds a threshold number of ECC events as defined in the predefined data (Healy: Figure 5; ¶ [0029]-[0030] (memory controller alerted when ECC errors detected); ¶ [0022]; ¶ [0052]-[0054] (failure detection unit processes memory information and determine error indicators; error indicators may include error counts and are compared to thresholds to predict failure)).

Regarding claim 9, Healy in view of Cher discloses:
The method of claim 1, further comprising logging the sensor data for a device include in the memory device that is predicted to fail based on a condition that the predicted failure of the memory device (Healy: Figure 2; ¶ [0029]-[0030]; ¶ [0036] (error logging unit and logging of memory information)).

Regarding claim 10, Healy in view of Cher discloses:
The method of claim 9 further comprising performing g remedial action based upon the predicted failure of the memory device (Healy: Figure 3; ¶ [0023]; ¶ [0041]; ¶ [0043] (memory controller may perform repair action)).

Regarding claim 11, Healy in view of Cher discloses:
The method of claim 10 wherein the remedial action includes performing a repair of the device included in the memory device that is predicted to fail (Healy: Figure 3; ¶ [0023]; ¶ [0041]; ¶ [0043] (memory controller may perform repair action)).

Claim 13
Regarding claim 13, Healy discloses:
An apparatus for improving reliability of a memory device, the apparatus comprising: 
a memory (Healy: Figure 1; ¶ [0024]); 
a sensor communicatively coupled with the memory (Healy: ¶ [0032] (memory may contain various sensors, such as a temperature sensor)); and 
a memory controller, the memory controller communicatively coupled with the memory and the sensor (Healy: Figure 1; ¶ [0024] (computer system may contain a memory controller and memory which may be communicatively coupled); ¶ [0032]), 
wherein the memory controller: 
responsive to the predicted failure of the memory device, performs a further action for the memory device to remediate the predicted failure of the memory device (Healy: ¶ [0032] (memory may contain various sensors, such as a temperature sensor, and a failure detection unit); Figure 3; ¶ [0040]-[0043]; ¶ [0052]-[0054] (memory controller may perform repair action if error flag is set)); and 
responsive to the predicted non-failure of the memory device, cause the memory device to operate in a respective state in accordance with the predicted non-failure (Healy: Figure 3 (if error flag is not set and significant new failures are not detected, memory controller continues with normal operation of the memory (DRAM))).

Further regarding claim 13, Healy does not explicitly disclose, but Cher teaches:
the predicted failure based on sensor data associated with the memory device (Cher: Figure 2; ¶ [0028]; ¶ [0032]; ¶ [0039]).

receives performance data from the memory device (Cher: ¶ [0032] (Sensors obtain information regarding one or more conditions affecting a performance of the system. For example, in one or more embodiments, the conditions sensed or detected by the sensors include power, temperature and/or aging variations. Other conditions may be sensed or detected. In one or more embodiments, the sensors comprise performance counters for tracking memory access patterns, (i.e., read/write operations). Sensors may be configured to track other suitable memory conditions as well.)); 
receives sensor data associated with the memory device received from the sensor (Cher: ¶ [0032]); and
performs a prediction for the memory device based on the performance data and the sensor data, wherein the prediction indicates either a predicted failure of the memory device or a predicted non-failure of the memory device (Cher: Figure 2; ¶ [0028]; ¶ [0032]; ¶ [0039]).

Healy teaches that memory may include sensors, such as a temperature sensor, and comparing temperature to a threshold as part of cryo-attack detection (Healy: ¶ [0032]), but does not explicitly teach using sensor data for predicting failure.  Cher teaches health monitoring using sensors in a memory and predicting failure of the memory by calculating a failure probability and comparing it to a failure probability threshold.  Cher further teaches that conditions sensed or detected by the sensors include power, temperature, and/or aging variations, as well as performance counters for tracking memory access patterns (i.e., read/write operations) and other suitable memory conditions (Cher: Figure 2; ¶ [0028]; ¶ [0032]; ¶ [0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize sensor data containing information relating to various conditions and performance to predict failure, as taught by Cher, in conjunction with the memory failure detection/prediction taught by Healy.  One of ordinary skill in the art would be motivated to do so in order to improve the detection/prediction of possible memory failure by monitoring various conditions in the memory which may contribute to the failure of the memory component.


Claims 14 and 19
	Claim 14 contains limitations for an apparatus which are similar to the limitations recited for the method in claims 2, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claim 19 contains limitations for an apparatus which are similar to the limitations recited for the method in claims 7-8, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 20
Claim 20 contains limitations for a computer readable medium which are similar to the limitations recited for the method in claim 1, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 3-4, 6, 15-16, and 18
Claims 3-4, 6, 15-16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Healy et al. (U.S. Patent Publication No. 2016/0224412) in view of Cher et al. (U.S. Patent Publication No. 2015/0074469) in further view of Nayak et al. (U.S. Patent No. 10,970,146).

Claim 3
Regarding claim 3, Healy in view of Cher discloses:
The method of claim 2 wherein the sensor data includes at least one of temperature data and voltage data (Healy: ¶ [0032] (memory may contain various sensors, such as a temperature sensor); Cher: Figure 2; ¶ [0028] (determination of failure probability threshold); ¶ [0032] (sensed conditions include temperature and power)).

Further regarding claim 3, Healy in view of Cher does not explicitly disclose, but Nayak teaches:
wherein the sensor data includes at least one of temperature data and voltage data (Nayak: Col. 3, Lines 15-19 (prediction of failure for computing components, including memory modules); Col. 4, Lines 13-67 (failure prediction analysis engine analyzes failure factors derived from sensor data, which includes voltage)).

Healy in view of Cher teaches monitoring sensor conditions related to power (Cher: ¶ [0032]), but does not explicitly teach monitoring voltage sensor data as recited in the claim.  Nayak teaches predicting computer component failure (including for memory modules) by analyzing sensor data for a component’s environment with respect to tolerance limits associated with component temperature, electrical voltage, etc. (Nayak: Col. 3, Lines 15-19; Col. 4, Lines 13-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize sensor data for a component’s environment pertaining to voltage to predict failure as taught by Nayak in conjunction with the memory failure detection/prediction taught by Healy in view of Cher.  Voltage data is commonly associated with the monitoring of power conditions and one of ordinary skill in the art would be motivated to monitor environmental factors such as voltage which may contribute to the failure of a memory component in order to improve the detection/prediction of possible memory failure.

Claims 4 and 6
Regarding claim 4, Healy in view of Cher and Nayak discloses:
The method of claim 3, wherein the prediction is further based on a condition that the temperature data exceeds a threshold temperature as defined in the predefined data (Cher: Figure 2; ¶ [0028] (determination of failure probability threshold); ¶ [0032] (sensed conditions include temperature); ¶ [0039] (comparison of failure probability with failure probability threshold to determine imminent or future failure)).

Regarding claim 6, Healy in view of Cher and Nayak discloses:
The method of claim 3, wherein the prediction is further based on a condition that the voltage data exceeds a threshold voltage as defined in the predefined data (Nayak: Col. 3, Lines 15-19 (prediction of failure for computing components, including memory modules); Col. 4, Lines 13-67 (failure prediction analysis engine analyzes failure factors derived from sensor data, which includes voltage; failure factors can be associated with a predetermined threshold)).

Claims 15-16 and 18
	Claims 15-16 and 18 contain limitations for an apparatus which are similar to the limitations recited for the method in claims 3-4 and 6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 12
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Healy et al. (U.S. Patent Publication No. 2016/0224412) in view of Cher et al. (U.S. Patent Publication No. 2015/0074469) in further view of Byom et al. (U.S. Patent Publication No. 2012/0054541).

Regarding claim 12, Healy in view of Cher does not explicitly disclose, but Byom teaches:
The method of claim 11 wherein the repair includes providing a firmware update to the device predicted to fail (Byom: Figure 3; ¶ [0042]-[0048]).

Healy in view of Cher does not explicitly teach providing a firmware update as recited in the claim.  Byom teaches detecting errors in nonvolatile memory and performing a firmware update as a mechanism for resolving the error (Byom: Figure 3; ¶ [0042]-[0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a firmware update as a possible repair for a detected memory device failure as taught by Byom in conjunction with the memory failure detection/prediction taught by Healy in view of Cher.  One of ordinary skill in the art would be motivated to do so in order to refresh the firmware being used and obtain a newer version of the firmware (if available) which may correct the detected/predicted error.

Claims 21-22
Claims 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Healy et al. (U.S. Patent Publication No. 2016/0224412) in view of Cher et al. (U.S. Patent Publication No. 2015/0074469) in further view of Kim (U.S. Patent Publication No. 2020/0012490).

Claim 21
Regarding claim 21, Healy in view of Cher does not explicitly disclose, but Kim teaches:
The method of claim 1, further comprising: receiving, by the memory controller, the performance data m a firmware update for the memory device (Kim: Figure 6; ¶ [0029]; ¶ [0092]-[0096]).

Healy in view of Cher does not explicitly teach providing performance data via a firmware update as recited in the claim.  Kim teaches updating firmware in a storage device for the purposes of correcting errors in the firmware, improving performance of the data storage device, adding a function, or the like (Kim: ¶ [0029]).  Kim further teaches that a new revision of firmware may be released in conjunction with performance monitoring (Kim: Figure 6; ¶ [0092]-[0096]).  A data storage device may be implemented using various memory devices (Kim: ¶ [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a firmware update as mechanism for providing updated performance information as taught by Kim in conjunction with the memory failure detection/prediction taught by Healy in view of Cher.  One of ordinary skill in the art would be motivated to do so in order to refresh the firmware being used to obtain revised and updated setting information and/or correct previously detected/predicted errors (Kim: Figure 6; ¶ [0092]-[0096]).

Claim 22
	Claim 22 contains limitations for an apparatus which are similar to the limitations recited for the method in claim 21, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Response to Arguments - Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see pages 15-19 of the Remarks, filed on August 26, 2022) with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered but are not persuasive.  
Applicant asserts that “Healy does not teach a method for improving the reliability of a memory that includes "performing ... a prediction for the memory device based on the performance data and the sensor data" as recited in the amended claims. Therefore, Healy fails to teach or suggest every limitation recited in the amended claims.”  Applicant further argues that “Cher teaches a method that calculates a failure probability based on sensor data. The reference is wholly silent with regard to calculating the likelihood of a failure based on performance data.”
The Examiner respectfully disagrees.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As explained in the rejections herein, Cher teaches that “[t]he sensors 108 are operative to obtain information regarding one or more conditions affecting a performance of the system 100. For example, in one or more embodiments, the conditions sensed or detected by the sensors 108 include power, temperature and/or aging variations. Other conditions may be sensed or detected. In one or more embodiments, the sensors 108 comprise performance counters for tracking memory access patterns, (i.e., read/write operations). Sensors 108 may be configured to track other suitable memory conditions as well” (emphasis added).  See Cher: ¶ [0032].  The combination of Healy and Cher would reasonably suggest to one of ordinary skill in the art that sensors for detecting information pertaining to the performance of the memory device can be used in conjunction with other sensor data (such as for power, temperature, etc.) to predict failure of the memory device.
Accordingly, claims 1-4, 6-16, and 18-22 are rejected under 35 U.S.C. § 103 as detailed above.

Prior Art
The prior art made of record and not relied upon (cited in previous Office actions) is considered pertinent to applicant's disclosure.
IPCOM000022122D (“Method for failure prediction for computer systems”; IP.com Prior Art Database Technical Disclosure; 2004; https://ip.com/IPCOM/000022122):  Teaches a failure prediction for computer systems including consideration of temperature and voltage.
Kubo et al. (U.S. Patent No. 7,496,796):  Teaches predicting storage device failure and setting a predictive failure threshold for predicting failure.
Sharma et al. (U.S. Patent Publication No. 2009/0161243):  Teaches monitoring and prediction of failure in disk drives.
Zimmer et al. (U.S. Patent Publication No. 2007/0006048):  Teaches prediction of failure in a memory system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113